Citation Nr: 1604018	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-09 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chloracne.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.

3.  Entitlement to service connection for a low back disorder secondary to right knee degenerative joint disease.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 30 percent for ischemic heart disease.

6.  Entitlement to a compensable rating for malaria.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.
REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970, which included service in the Republic of Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010, February 2014, and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In July 2015, the Veteran withdrew his request for a Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

First, a remand is required to notify the Veteran that VA was unable to obtain his records from the Social Security Administration (SSA).  The record indicates that the Veteran was awarded disability benefits from the SSA.  See, e.g., April 2005 SSA decision.  In July 2013, the RO attempted to obtain the Veteran's SSA records; however, SSA responded that the records did not exist and had been destroyed, and that further efforts to obtain them would be futile.  See Virtual VA, records received on August 9, 2013.  To date, the RO has not provided the Veteran with notice of its inability to obtain these records in accordance with 38 C.F.R. § 3.159(e) (2015).  Therefore, a remand is necessary.

Second, a remand is required to obtain the Veteran's VA vocational rehabilitation records.  The record includes correspondence dated in July 2012 and October 2012, which indicates that the Veteran applied for and received vocational rehabilitation benefits from VA.  These records may be relevant to his current appeal and should be obtained.  

Third, a remand is required to obtain outstanding and relevant VA treatment records.  A December 2009 VA examination report indicates the Veteran began receiving treatment from VA in 2001 and referenced treatment in 2004, 2008, and 2009.  Currently, the claims file includes records dated from January 2001 to June 2003, and from January 2009 to April 2015, but does not include records dated from June 2003 to January 2009.  Therefore, a remand is necessary to obtain these outstanding VA treatment records.

Fourth, a remand is required for a supplemental VA medical opinion for the Veteran's claimed right knee disorder.  A VA examination was conducted in December 2009.  At that time, the VA examiner reviewed the claims file and opined that it was less likely than not that the Veteran's degenerative joint disease was secondary to the injury he sustained during service in 1970.  The Board finds that the AOJ should obtain a supplemental opinion from the December 2009 VA examiner in light of any additional evidence received.  

Fifth, in conjunction with the Veteran's claim for TDIU, the Board finds that a social and industrial survey is needed to ascertain the current impact of the Veteran's disabilities on his ability to work.  

Finally, the AOJ should attempt to obtain any outstanding and relevant private treatment records identified by the Veteran.  During an April 1991 VA Agent Orange examination, the Veteran stated that he had been diagnosed with chloracne by a dermatologist.  On remand, the Veteran should be asked to identify the dermatologist and the AOJ should attempt to obtain those records.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran of VA's inability to obtain his SSA records in accordance with 38 C.F.R. § 3.159(e).  

2.  Contact all necessary sources to obtain the Veteran's complete VA vocational rehabilitation file and any documents pertaining to adjudication of entitlement to VA vocational rehabilitation benefits.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his skin disorder, right knee, low back, PTSD, ischemic heart disease, and malaria, to include the physician who diagnosed him with chloracne, as noted during the April 1991 VA Agent Orange examination.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  Contact the appropriate VA Medical Center, to include the St. Louis VA Medical Center (Jefferson Barracks and John Cochran Divisions), and obtain and associate with the claims file all outstanding records of treatment, to include records dated from June 2003 to January 2009, and since April 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

5.  After all additional records are associated with the claims file, refer the claims file to the VA examiner who conducted the December 2009 examination (or another examiner if unavailable) for preparation of an addendum opinion.  If the examiner deems an examination necessary, one must be provided.  The claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  A full explanation for all conclusions must be provided.

In light of any additional evidence received, the examiner must provide a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee degenerative joint disease manifested in service, within one year of separation of service, or is otherwise related to service.  

6.  After all additional records are associated with the claims file, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The examiner must comment on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The surveyor must address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




